Citation Nr: 0619979	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Tntitlement to an initial evaluation of in excess of 0 
percent for residuals of a laceration to the left thigh, 
muscle group XIV, with a residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to August 9, 
1984 and from August 29, 1984 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A transcript of a hearing held in May 2005, before the 
undersigned Veterans' Law Judge, is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran sustained a laceration injury to his left thigh 
in 1986, while in service.  He contends his left thigh 
disability has become progressively worse, especially since 
two years ago.  Prior to this time, the veteran's left thigh 
area was numb.  He now describes weakness, stiffness, 
swelling, fatigability of the muscles, and periods of 
instability.

At a May 2005 hearing, the veteran and his wife testified 
that he has muscle spasms and involuntary jerking, jumping, 
and twisting of the left thigh muscles, particularly at 
night.  He reported to the VA examiner that it happens 
spontaneously and lasts from several minutes to several 
hours.  The veteran also testified that his leg will 
sometimes give way on him.  He has also described a sensation 
in his left thigh- to be as if there was an ACE bandage 
around his leg, applying pressure.  The leg is otherwise not 
painful.

A September 2004 VA examination indicated there was no muscle 
herniation and no loss of muscle function.  However, the 
report indicated a very narrow band of anesthesia down the 
anterior surface of the leg from the middle of the scar down 
to the top of the patella, on the left side laterally and 
posteriorly an otherwise, below the scar.  

The Board notes that in light of the veteran's complaints and 
symptoms, additional development is warranted.  A 
neurological examination would be beneficial to determine if 
any neuropathy exists as a result of the left thigh 
laceration.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all claim for benefits.  In the present 
appeal, because a remand of the case for further development 
is necessary, the RO is provided the opportunity to afford 
the veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his left thigh muscle disability 
since May 2005, which he has not 
previously submitted.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
ascertain whether there is any neuropathy 
in his left thigh that can be related to 
his inservice left thigh laceration; and 
if neuropathy exists, is the involvement 
wholly sensory.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should indicate 
whether the injury involves strictly 
tissue damage, muscle damage or nerve 
damage.  If there is muscle and nerve 
impairment, the physician is to indicate 
if the muscle and nerve impairment affect 
entirely different functions of the left 
lower extremity.  The complete 
examination findings, along with the 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's left thigh 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


